 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                            Case No.: 3:19-cv-00104-RCJ-WGC
      RUBEN GUZMAN,
 4                                                                            Order
              Plaintiff
 5
      v.
 6
      BRIAN WARD, et. al.,
 7
              Defendants
 8

 9
             Defendants have filed a supplement to their motion for summary judgment updating the
10
     court on the status of Plaintiff's right-eye cataract surgery pursuant to the court's April 22, 2021
11
     order. (See ECF Nos. 40, 42, 43.)
12
            Defendants filed a declaration of Dr. Naughton, recognizing that Plaintiff had received
13
     approval and a recommendation to receive right-eye cataract surgery on December 14, 2019, and
14
     a consultation was sent for an ophthalmologist, as well as for knee replacement, and a general
15
     surgeon for a possible sphincterotomy. Dr. Naughton states that Plaintiff has not yet received his
16
     right-eye cataract surgery because he has been receiving treatment for other medical issues, and
17
     because of COVID-19 there were delays due to limits on non-emergent procedures, there were
18
     limits on staffing at NDOC for transportation as well as a backlog of appointments.
19
     Dr. Naughton says that Plaintiff has an appointment scheduled this month with an
20
     ophthalmologist to address the need for cataract surgery. (ECF No. 43-1 at 4.)
21
            It is unclear why Plaintiff needs another consultation with an ophthalmologist if he
22
     already had a consultation and the right-eye cataract surgery was recommended and authorized
23
 1 in December of 2019; however, by May 28, 2021, Defendants shall file a further supplement

 2 updating the court as to the status of Plaintiff's right-eye cataract surgery.

 3 IT IS SO ORDERED.

 4 Dated: May 10, 2021

 5                                                             _________________________________
                                                               William G. Cobb
 6                                                             United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
